The CouRT (Morsell, J., contra:,) rejected the evidence.
Mr. Key then offered in evidence a paper filed by the defendant, Van Zandt, in this Court, after the judgment in the case against Milburne, praying the Court to order the petitioner, William, to be delivered to him, claiming under authority of Mr. Estes, administrator of the estate of Dr. W. W. Southall, which the Court then refused to do; and Mr. Key thereupon contended that that act of Mr. Van Zandt made the whole record in that case evidence in this. The Court, however, still rejected the record; but said that the acts or declarations of Mr. Van Zandt might be given in evidence.
Mr. Key then offered evidence to prove that a certain Mrs. Straas had possession of, and exercised acts of ownership over, the petitioner, and imported him into this county, and delivered to the clerk a fist of slaves imported by her, including the name of the petitioner; and that she afterwards, within three years after such importation, sold him to one Coburn, in this county, contrary to the Act of Assembly of Maryland, 1796, c. 67, § 3.
Whereupon the Court, at the motibn of the petitioner’s counsel, instructed the jury that the possession and acts of ownership by Mi's. Straas were prima facie evidence of title.
And the CouRT (Cranch, J., contra,) refused to instruct the jury that if Dr. Southall died possessed of the slave, and the defendant, Estes, was his administrator, then the sale by Mrs. Straas was not sufficient to entitle the petitioner to his freedom.
But the Court (nem. con.) instructed the jury that if Mrs. Straas had only a distributive share in the slave, her sale could not entitle the petitioner to his freedom; but that if, from the whole evidence, they should find that Mrs. Straas was in possession and exercised acts of ownership, and several of the distribu-tees knew it and did not object, and that Estes never claimed the slave until after the sale, they may presume that she had good title. And the Court refused to say that the evidence did not justify such an inference. Verdict for petitioner.
Motion for new trial overruled. Judgment for petitioner.